DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 15, 2021 and January 07, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.










Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandgren et al. (US 2008/0273708 A1). 
As to claim 1, Sandgren discloses a binaural rendering method in time domain [Paragraph 0054], comprising: 
identifying an early reflection [The early-reflection generator 502.] and a late reverberation [A late-reverberation generator 524 that receives the monophonic sound source signal(s)] for a binaural rendering [“In addition, such a late-reverberation generator can easily be added to the multi-channel early-reflection generator 502'' depicted in FIG. 6C by using the channel 1, 2, . . . N signals as inputs to the late-reverberation generator.” Paragraphs 0062- 0063]; 
performing binaural rendering to convert a multichannel signal [5.1-channel and 7.1-channel surround-sound systems] to a stereo signal [Left- and right-channel output signals] based 5on the early reflection and the late reverberation [“FIG. 5C depicts a simulator 502'' that is similar to the simulator 502' depicted in FIG. 5B but with a late-reverberation generator 524 that receives the monophonic sound source signal(s) and generates from those input signal(s) left- and right-channel output signals that are sent to the summers 508, 510, which combine them with the respective direct-sound signals from the summers 516, 518, and the early-reverberation signals from the generator 502.” Paragraphs 0060 and 0063-0064].  

As to claim 2, Sandgren discloses the binaural rendering method of claim 1, wherein the binaural rendering is performed based on binaural parameter with respect to each loudspeaker location of the multichannel signal [Paragraph 0060]. 

As to claim 3, Sandgren discloses the binaural rendering method of claim 1, wherein the binaural rendering is performed by applying the late reverberating after applying the early reflection into the multichannel signal [Paragraph 0059].  

15 As to claim 4, Sandgren discloses the binaural rendering method of claim 1, wherein the late reverberation is extracted based on a binaural room impulse response (BRIR) for binaural rendering [Paragraph 0011]. 

As to claim 5, Sandgren discloses a binaural rendering method in frequency domain [Paragraph 0052], comprising: see claim 1’s rejection above for the rest of claim 5’s limitations.

As to claim 6, Sandgren discloses the binaural rendering method of claim 5, wherein the early reflection is processed based on bandwise partitioned convolution for binaural rendering [paragraph 0062]. 

As to claim 7, Sandgren see claim 4’s rejection above. 

As to claim 8, Sandgren discloses the binaural rendering method of claim 5, wherein the late reverberation is scaled based on a result of the analyzing the multichannel audio signal [paragraph 0062]. 

10 As to claim 9, Sandgren discloses the binaural renderer in frequency domain [800 on FIG. 2 and Paragraph 0052], comprising: 
one or more processor [Processor 804 on FIG. 8] configured to: see claim 1’s rejection above for the rest of claim 9’s limitations.

  As to claim 10, see claim 6’s rejection above. 

As to claim 11, see claim 4’s rejection above.

As to claim 12, see claim 8’s rejection above.








Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,950,248 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
The patented claims would anticipate the application claims since they are narrower than the application claims. 
Patented claim 1 claimed a binaural renderer in time domain which perform the feature of performing binaural rendering to convert a multichannel signal to a stereo signal based on the early reflection and the late reverberation,     
The pending claim 1 recited a binaural rendering method in time domain, which perform the similar feature of performing binaural rendering to convert a multichannel signal to a stereo signal based 5on the early reflection and the late reverberation.
Therefore, patented claim 1 anticipates the pending claim 1.
Pending claims 2-12 have the same limitations comparing the patented claims 2-12 as shown on the table below.
Therefore, patenting claims 2-12 anticipate the pending claims 2-12.

				
Pending claims
Patented claims
1. A binaural rendering method in time domain, comprising: identifying an early reflection and a late reverberation for a binaural rendering; performing binaural rendering to convert a multichannel signal to a stereo signal based on the early reflection and the late reverberation.
2. The binaural rendering method of claim 1, wherein the binaural rendering is performed based on binaural parameter with respect to each loudspeaker location of the multichannel signal.
3. The binaural rendering method of claim 1, wherein the binaural rendering is performed by applying the late reverberating after applying the early reflection into the multichannel signal.
4. The binaural rendering method of claim 1, wherein the late reverberation is extracted based on a binaural room impulse response (BRIR) for binaural rendering.
5. A binaural rendering method in frequency domain, comprising: determining an early reflection and a late reverberation for a binaural rendering; converting a multichannel audio signal to a stereo audio signal by performing binaural rendering for the multichannel audio signal, wherein the binaural rendering is performed based on early reflection and late reverberation.
6. The binaural rendering method of claim 5, wherein the early reflection is processed based on bandwise partitioned convolution for binaural rendering.
7. The binaural rendering method of claim 5, wherein the early reflection is determined based on a binaural room impulse responses (BRIR) in the frequency domain.
8. The binaural rendering method of claim 5, wherein the late reverberation is scaled based on a result of the analyzing the multichannel audio signal.
9. A binaural renderer in frequency domain, comprising: one or more processor configured to: determine an early reflection and a late reverberation for a binaural rendering; convert a multichannel audio signal to a stereo audio signal by performing binaural rendering for the multichannel audio signal, wherein the binaural rendering is performed based on early reflection and late reverberation.
10. The binaural renderer of claim 9, wherein the early reflection is processed based on bandwise partitioned convolution for binaural rendering.
11. The binaural renderer of claim 9, wherein the early reflection is determined based on a binaural room impulse responses (BRIR) in the frequency domain.
12. The method of claim 9, wherein the late reverberation is scaled based on a result of the analyzing the multichannel audio signal.




1. A binaural rendering method in time domain, comprising: identifying an early reflection and a late reverberation for a binaural rendering; performing binaural rendering to convert a loudspeaker signal to a stereo signal based on based on a binaural parameter for each loudspeaker location, using a binaural filter in time domain, wherein the binaural filter uses the early reflection and the late reverberation for a binaural rendering.
2. The binaural rendering method of claim 1, wherein the binaural rendering is performed based on binaural parameter with respect to each loudspeaker location of the loudspeaker signal.
3. The binaural rendering method of claim 1, wherein the binaural rendering is performed by applying the late reverberating after applying the early reflection into the loudspeaker signal.
4. The binaural rendering method of claim 1, wherein the late reverberation is extracted based on a binaural room impulse response (BRIR) for binaural rendering.
5. A binaural rendering method in frequency domain, comprising: identifying a loudspeaker signal; identifying an early reflection and a late reverberation for a binaural rendering; converting the loudspeaker signal to a stereo audio signal using a binaural render based on the early reflection and the late reverberation, wherein the binaural render consists of a variable order filtering in frequency domain (VOFF), a sparse frequency reverberator (SFR), and a QMF domain Tapped-Delay Line (QTDL).
6. The binaural rendering method of claim 5, wherein the early reflection is processed based on bandwise partitioned convolution for binaural rendering.
7. The binaural rendering method of claim 5, wherein the early reflection is determined based on a binaural room impulse responses (BRIR) in the frequency domain.
8. The binaural rendering method of claim 5, wherein the late reverberation is scaled based on a result of the analyzing the loudspeaker signal.
9. A binaural renderer in frequency domain, comprising: one or more processor configured to: identify an early reflection and a late reverberation for a binaural rendering; convert a loudspeaker signal to a stereo audio signal by performing binaural rendering, wherein the binaural rendering is performed based on early reflection and late reverberation, wherein the binaural rendering is performed by a binaural render including a variable order filtering in frequency domain (VOFF), a sparse frequency reverberator (SFR), and a QMF domain Tapped-Delay Line (QTDL).
10. The binaural renderer of claim 9, wherein the early reflection is processed based on bandwise partitioned convolution for binaural rendering.
11. The binaural renderer of claim 9, wherein the early reflection is determined based on a binaural room impulse responses (BRIR) in the frequency domain.
12. The method of claim 9, wherein the late reverberation is scaled based on a result of the analyzing the loudspeaker signal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
October 20, 2022